The plaintiff in error, hereinafter called defendant, was convicted in the county court of Murray county on a charge of having the unlawful possession of intoxicating liquor, and he was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The judgment in this case was entered on November 4, 1929, and the appeal lodged in this court February 1, 1930. An extension of time in which to make and serve case-made was entered by the trial court, but no extension of time in which to file the appeal in this court was ever made. By section 2808, Comp. St. 1921, it is provided that appeals in misdemeanor cases must be taken within 60 days after the judgment is rendered, unless the court or judge, for good cause shown, extend the time not exceeding 60 days additional. Extending time to make and serve case-made does not extend the time to file the appeal. *Page 7 
Buxton v. State, 41 Okla. Cr. 376, 273 P. 372; Miller v. State, 41 Okla. Cr. 367, 273 P. 374.
The case is affirmed.
DAVENPORT, P. J., and CHAPPELL, J., concur.